DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 108140637, filed on November 8, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.
STEP 2A, PRONG 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The system claim of claim 1 is directed to “transforming M sets … to a frequency domain to generate M sets of P magnitudes corresponding to frequency bins” which is done via a Fourier transform which is mathematical, “updating P background components … corresponding to the P frequency bins” can be done by a mathematical equations, e.g. see Spec. Para. 21 Eq. 1.  
 The Examiner notes that the language “wherein M sets of N pieces of time-domain data comprise spatial information of an object” as claimed is not a limitation that limits the scope of the claims but rather is an inherent statement regarding the fact that all transmitted signals contain spatial information.  The claimed subject matter is not directed to processing said data to determine said spatial information.  Also, the requirement of M, N and P are integers exceeding one is further defining the mathematical principles.  A range-doppler matrix is multidimensional and based on several pulses or intervals thus said requirement is practically inherent for engineering purposes.     
STEP 2A, PRONG 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an 
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
The specification is directed to removing background noise.  See Spec. Para. 18 and Fig. 1 item 133.  However, noise suppression is not claimed.  Noise suppression in and of itself is conventional thus would not be considered an improvement.
STEP 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims add any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.  
The transformation of M sets of N pieces of time-domain to frequency domain is common technique wherein a Fourier transform is used transform time data to frequency data for the purposes that include spectral analysis and filtering.  The updating of background noise is commonly done in the frequency domain.  For example, the Constant False Alarm Rate (CFAR) is a commonly used technique that adapts a noise threshold based on updated noise values.  In See, e.g., Courtney (US 2018/0253830) Para. 278 and 359 and at least Figs. 2A – 6A showing the updating of noise in the frequency domian; see also Roxana (WO 2018/0138725) ( citing Abstract “The noise distribution and level in the relevant frequency domain is calculated by estimating the noise level in the irrelevant frequency domain and targets represented by a set of consequent relevant frequencies are detected by comparing the power spectral component at each relevant frequency to the calculated noise level and identifying power spectral components with likelihood, which is above a predetermined threshold.”).  
 Dependent claims 2-13 either further define the abstract ideas recited in claim 1 or add limitations which recite abstract ideas similar to the ones addressed above.  The Examiner notes that techniques such as thresholding, statistics such as variance and envelopes are commonly used to determine characteristics of a signal.  Such techniques are mathematical and thus abstract.  A claim for a useful or beneficial abstract idea is still an abstract idea.  See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379–80 (Fed. Cir. 2015). Therefore, claims 1-13 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1, 3-5, 7, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponsford (US 2004/0178951).
As to claim 1, Ponsford discloses a method of updating background components in an echo signal of a radar (Para. 18 “radar system”), the method comprising: 
transforming M sets of N pieces of time-domain data to a frequency domain to generate M sets of P magnitudes corresponding to P frequency bins (Para. 18 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  see also Para. 163 regarding noise suppression of the Range-Doppler map. See also Para. 118 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  see also Para. 163 regarding noise suppression of the Range-Doppler map.” See also Para. 118 “ the pattern that each of these targets makes on a range-doppler plot although these radar signatures usually appear as peaks.”), 
wherein the M sets of N pieces of time-domain data comprise spatial information of an object (a reflected signal inherently has spatial information, e.g. two way ranging based on distance of the peak given by                                 
                                    
                                        
                                            2
                                            R
                                        
                                        
                                            c
                                        
                                    
                                
                             where c is speed of light and R is range from radar to target and phase/time delay given by                                 
                                    
                                        
                                            4
                                            π
                                            R
                                        
                                        
                                            λ
                                        
                                    
                                
                             where λ is wavelength.   See also Fig. 26 item 20 “Spatial Spectrum Calculator” see also Para. 23 “spatial correlation” The Examiner notes that correlation See also Para. 26 “matched filter”); and 
updating P background components corresponding to the P frequency bins according to the M sets of P magnitudes corresponding to the P frequency bins (Para. 173 “The suppressor 32 removes the external interference estimate I from the portion of radar data B to produce a portion of noise suppressed matched radar data B.sub.r. The portion of noise suppressed radar data B.sub.r is used to construct a noise suppressed radar data set (represented by range-doppler signals RD.sub.1, RD.sub.2, . . . , RD.sub.K) which may then be processed by the remaining components of the spectral generator 100 to produce at least one high-resolution spectrum 24.” See also Figs. 13-14, 19, 26 and 32); 
wherein M, N and P are positive integers exceeding (as shown in at least Figs. 17a-h.  see also Para. 9 “the detector looks for peaks at a given cell (i.e. a data value or pixel) in a two-dimensional plot known as a range-doppler plot.”).
As to claim 3, Ponsford discloses the method of Claim 1, wherein updating the P background components corresponding to the P frequency bins according to the M sets of P magnitudes comprises: computing a pth reference value of M sets of magnitudes corresponding to a pth frequency bin of the P frequency bins (Fig. 16 item 158 “Subtractor” receives “B” and “I” as inputs.  See also Fig. 18 & Para. 215 “the next step 202 is to update the portion of beamformed range-doppler data B and the portion of mis-matched range-doppler-sensor data Y from the virtual auxiliary sensor array. The updating is performed as previously explained for the noise suppression module 102. Steps 186 to 200 are then repeated.”  See also Fig. 19 item 158 and Fig. 20 item 202.); and
generating an adjustment value according to at least one of the pth reference value and a pth previous background component corresponding to the pth frequency bin, so as to update a pth background component of the P background components (Id.).
As to claim 4, Ponsford discloses the method of Claim 3, wherein generating the adjustment value according to at least one of the pth reference value and the pth previous background component of the pth frequency bin, so as to update the pth background component of the P background components comprises: setting the pth reference value as the adjustment value in a reset mode (inherent because the noise suppression would necessarily require an initial value thus meeting scope of a reset mode.  The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.  Ponsford at Para. 117 discloses “To achieve noise suppression, the signal characteristics of radar returns from targets and the various types of noise present in the radar data should be examined to determine suitable methods of noise suppression” thus suggesting different modes.).
As to claim 5, Ponsford discloses the method of Claim 4, further comprising: using the reset mode to compute the adjustment value during an initialization period of the radar (Id.  Again, inherent. The radar has not been “turned on” since before time itself began.  Ponsford discloses at Para. 26 “the mis-matched filter module provides mis-matched radar data that contains only external interference.”  See also Par. 29. “The noise suppression module estimates external interference in the pre-processed radar data and suppresses the external interference in the pre-processed radar data to produce the noise suppressed radar data.”  See also Para. 36 “The adaptive beamformer receives a portion of matched radar data and a portion of mis-matched 
As to claim 7, Ponsford discloses the method of Claim 3, wherein generating the adjustment value according to at least one of the pth reference value and the pth previous background component of the pth frequency bin, so as to update the pth background component of the P background components comprises: setting the pth previous background component as the adjustment value in a frozen mode (The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.  Ponsford at Para. 117 discloses “To achieve noise suppression, the signal characteristics of radar returns from targets and the various types of noise present in the radar data should be examined to determine suitable methods of noise suppression” thus suggesting different modes.).
As to claim 14, Ponsfor discloses a radar comprising: 
an antenna configured to receive an echo signal (Para. 115); and 
a controller coupled to the antenna and configured to transform M sets of N pieces of time-domain data to frequency domain to generate M sets of P magnitudes corresponding to P frequency bins (Para. 119 “FFT-based spectral estimators” see also Para. 120 “MUSIC spectral estimator” see also Para. 121 “the covariance matrix for the range-doppler cell RDC may be estimated using observations across a plurality of sensors” The Examiner notes that the spectral estimators would have to be coupled to the antenna in order to receive information corresponding to received reflection/returns. See also Para. 118 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler See also Para. 118 “the pattern that each of these targets makes on a range-doppler plot although these radar signatures usually appear as peaks.”), 
wherein the M sets of N pieces of time-domain data comprise spatial information of an object (a reflected signal inherently has spatial information, e.g. two way ranging based on distance of the peak given by                                 
                                    
                                        
                                            2
                                            R
                                        
                                        
                                            c
                                        
                                    
                                
                             where c is speed of light and R is range from radar to target and phase/time delay given by                                 
                                    
                                        
                                            4
                                            π
                                            R
                                        
                                        
                                            λ
                                        
                                    
                                
                             where λ is wavelength.   See also Fig. 26 item 20 “Spatial Spectrum Calculator” see also Para. 23 “spatial correlation” The Examiner notes that correlation provides distance between peak of reflected signal and a reference signal.  See also Para. 26 “matched filter”); 
wherein M, N and P are positive integers exceeding 1 (as shown in at least Figs. 17a-h.  see also Para. 9 “the detector looks for peaks at a given cell (i.e. a data value or pixel) in a two-dimensional plot known as a range-doppler plot.”).
As to claim 16, Ponsford discloses the radar of Claim 14, wherein the controller is configured to: 
compute a pth reference value of M sets of magnitudes corresponding to a pth frequency bin of the P frequency bins (Fig. 16 item 158 “Subtractor” receives “B” and “I” as inputs.  See also Fig. 18 & Para. 215 “the next step 202 is to update the portion of beamformed range-doppler data B and the portion of mis-matched range-doppler-sensor data Y from the virtual auxiliary sensor array. The updating is performed as previously explained for the noise suppression module 102. Steps 186 to 200 are then repeated.”  See also Fig. 19 item 158 and Fig. 20 item 202.); and 
generate an adjustment value according to at least one of the pth reference value and a pth previous background component corresponding to the pth frequency bin, so as to update a pth background component of the P background components (Id.).

As to claim 17, Ponsford discloses the radar of Claim 16, wherein the controller is configured to: set the pth reference value as the adjustment value in a reset mode (inherent because the noise suppression would necessarily require an initial value thus meeting scope of a reset mode.  The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.  Ponsford at Para. 117 discloses “To achieve noise suppression, the signal characteristics of radar returns from targets and the various types of noise present in the radar data should be examined to determine suitable methods of noise suppression” thus suggesting different modes.).

As to claim 18, Ponsford discloses the radar of Claim 16, wherein the controller is configured to: set the pth previous background component as the adjustment value in a frozen mode (The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.  Ponsford at Para. 117 discloses “To achieve noise suppression, the signal characteristics of radar returns from targets and the various types of noise present in the radar data should be examined to determine suitable methods of noise suppression” thus suggesting different modes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being obvious over Ponsford in view of Jiang (US 2013/0021197).
As to claim 2, Ponsford teaches the method of Claim 1, further comprising: 
generating P sets of  (Para. 18 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  see also Para. 163 regarding noise suppression of the Range-Doppler map.  See also Para. 118 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  See also Para. 163 regarding noise suppression of the Range-Doppler map.” See also Para. 118 “ the pattern that each of these targets makes on a range-doppler plot although these radar signatures usually appear as peaks.”);
computing P sets of difference data between the P sets of (Fig. 16 item 158 “Subtractor” receives “B” and “I” as inputs.  See also Fig. 18 & Para. 215 “the next step 202 is to update the portion of beamformed range-doppler data B and the portion of mis-matched range-doppler-sensor data Y from the virtual auxiliary sensor array. The updating is performed as previously explained for the noise suppression module 102. Steps 186 to 200 are then repeated.”  See also 
determining the spatial information of the object according to the P sets of difference data corresponding to the P frequency bins (a reflected signal inherently has spatial information, e.g. two way ranging based on distance of the peak given by 
    PNG
    media_image1.png
    29
    14
    media_image1.png
    Greyscale
 where c is speed of light and R is range from radar to target and phase/time delay given by 
    PNG
    media_image2.png
    29
    22
    media_image2.png
    Greyscale
 where λ is wavelength.   See also Fig. 26 item 20 “Spatial Spectrum Calculator” see also Para. 23 “spatial correlation” The Examiner notes that correlation provides distance between peak of reflected signal and a reference signal.  See also Para. 26 “matched filter”).
Ponsford is silent regarding the use of envelopes.  
In the same field of endeavor, Jiang teaches “The noise power is used to set a threshold for estimating signal envelopes (i.e. Signal Envelope Estimation 420) (Para. 45, Fig. 4));”
In view of the teachings of Jiang, it would have been obvious to a person having ordinary skill in the art to apply envelopes as part of the signal processing in Ponsford because one of ordinary understands that envelopes provide a magnitude trace that is useful to determine a noise floor thus allowing for an appropriate thresholding that improves signal-to-noise as well as allowing for statistical characteristics to be determined to better estimate the noise signal and thus improving the accuracy of noise suppression as taught by Ponsford.  
As to claim 15, Ponsford teaches the radar of Claim 14, wherein the controller is further configured to: 
generate P sets of (Para. 18 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  see also Para. 163 regarding noise suppression of the See also Para. 118 “these various forms of noise must be suppressed preferably before or during the generation of the range-doppler plot (i.e. spectral estimation) on which detection is usually performed” see also Fig. 4 showing Range-Doppler map.  See also Figs. 17a-h.  See also Para. 163 regarding noise suppression of the Range-Doppler map.” See also Para. 118 “ the pattern that each of these targets makes on a range-doppler plot although these radar signatures usually appear as peaks.”); 
compute P sets of difference data between the P sets of (Fig. 16 item 158 “Subtractor” receives “B” and “I” as inputs.  See also Fig. 18 & Para. 215 “the next step 202 is to update the portion of beamformed range-doppler data B and the portion of mis-matched range-doppler-sensor data Y from the virtual auxiliary sensor array. The updating is performed as previously explained for the noise suppression module 102. Steps 186 to 200 are then repeated.”  See also Fig. 19 item 158 and Fig. 20 item 202.); and 
determine the spatial information of the object according to the P sets of difference data corresponding to the P frequency bins (a reflected signal inherently has spatial information, e.g. two way ranging based on distance of the peak given by 
    PNG
    media_image1.png
    29
    14
    media_image1.png
    Greyscale
 where c is speed of light and R is range from radar to target and phase/time delay given by 
    PNG
    media_image2.png
    29
    22
    media_image2.png
    Greyscale
 where λ is wavelength.   See also Fig. 26 item 20 “Spatial Spectrum Calculator” see also Para. 23 “spatial correlation” The Examiner notes that correlation provides distance between peak of reflected signal and a reference signal.  See also Para. 26 “matched filter”).
Ponsford is silent regarding the use of envelopes.  
In the same field of endeavor, Jiang teaches “The noise power is used to set a threshold for estimating signal envelopes (i.e. Signal Envelope Estimation 420) (Para. 45, Fig. 4));”
In view of the teachings of Jiang, it would have been obvious to a person having ordinary skill in the art to apply envelopes as part of the signal processing in Ponsford because one of ordinary understands that envelopes provide a magnitude trace that is useful to determine a noise floor thus allowing for an appropriate thresholding that improves signal-to-noise as well as allowing for statistical characteristics to be determined to better estimate the noise signal and thus improving the accuracy of noise suppression as taught by Ponsford.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niechayev (US 6,809,681).
As to claim 1, Niechayev discloses a method of updating background components in an echo signal of a radar (title), the method comprising: 
transforming M sets of N pieces of time-domain data to a frequency domain to generate M sets of P magnitudes corresponding to P frequency bins (Figs. 8-9 shows several sets of data such as I & Q and several FFT channels item 96 in Fig. 8 or “b1” through “bm” in Fig. 9 or item 
wherein the M sets of N pieces of time-domain data comprise spatial information of an object (range-Doppler matrix as shown in Figs. 4 and 8-9); and 
updating P background components corresponding to the P frequency bins according to the M sets of P magnitudes corresponding to the P frequency bins (Fig. 8 item 100 and Fig. 9 item 116); 
wherein M, N and P are positive integers exceeding (see again the range-Doppler matrixes in Figs. 4 and 8-9).
As to claim 3, Niechayev discloses the method of Claim 1, wherein updating the P background components corresponding to the P frequency bins according to the M sets of P magnitudes comprises: computing a pth reference value of M sets of magnitudes corresponding to a pth frequency bin of the P frequency bins (Figs. 4a-c.  see also  Fig. 8 item 104 and Fig. 9 item 118); and 
generating an adjustment value according to at least one of the pth reference value and a pth previous background component corresponding to the pth frequency bin, so as to update a pth background component of the P background components (Id.).
As to claim 4, Niechayev discloses the method of Claim 3, wherein generating the adjustment value according to at least one of the pth reference value and the pth previous background component of the pth frequency bin, so as to update the pth background component of the P background components comprises: setting the pth reference value as the adjustment value in a reset mode (Fig. 8 shows a recursive filter comprising item 100 see also 
As to claim 5, Niechayev discloses the method of Claim 4, further comprising: using the reset mode to compute the adjustment value during an initialization period of the radar (Id.).
As to claim 7, Niechayev discloses the method of Claim 3, wherein generating the adjustment value according to at least one of the pth reference value and the pth previous background component of the pth frequency bin, so as to update the pth background component of the P background components comprises: setting the pth previous background component as the adjustment value in a frozen mode (Fig. 8 item 100.  The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.).
As to claim 14, Niechayev discloses a radar (title) comprising: 
an antenna configured to receive an echo signal (Fig. 8); and 
a controller coupled to the antenna and configured to transform M sets of N pieces of time-domain data to frequency domain to generate M sets of P magnitudes corresponding to P frequency bins (Fig. 9.  See also Figs. 4 and 10-13), 
wherein the M sets of N pieces of time-domain data comprise spatial information of an object (range-Doppler matrixes as shown in Figs. 8-9); 
wherein M, N and P are positive integers exceeding 1 (Id.).
As to claim 16, Niechayev discloses the radar of Claim 14, wherein the controller is configured to: 
compute a pth reference value of M sets of magnitudes corresponding to a pth frequency bin of the P frequency bins (Fig. 8 shows a recursive item comprising item 100); and 
generate an adjustment value according to at least one of the pth reference value and a pth previous background component corresponding to the pth frequency bin, so as to update a pth background component of the P background components (Id.).
As to claim 17, Niechayev discloses the radar of Claim 16, wherein the controller is configured to: set the pth reference value as the adjustment value in a reset mode (Fig. 8 shows a recursive filter comprising item 100 see also 9:28 “initial estimation”).
As to claim 18, Niechayev discloses the radar of Claim 16, wherein the controller is configured to: set the pth previous background component as the adjustment value in a frozen mode (Fig. 8 item 100.  The Examiner notes that the Specification does not explicitly define what a reset mode is, and, as broadly claimed, reset mode can be interpreted as any type of mode.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being obvious over Niechayev in view of Jiang (US 2013/0021197).
As to claim 2, Niechayev teaches the method of Claim 1, further comprising: 
generating P sets of  data corresponding to the P frequency bins according to the M sets of P magnitudes corresponding to the P frequency bins (Figs. 4 and 8-9 as discussed supra.);
computing P sets of difference data between the P sets of (Fig. 8 item 100 and Figs. 9-13); and 
determining the spatial information of the object according to the P sets of difference data corresponding to the P frequency bins (range-Doppler matrixes as shown in Figs. 4 and 8-9).
Niechayev is silent regarding the use of envelopes.  
In the same field of endeavor, Jiang teaches “The noise power is used to set a threshold for estimating signal envelopes (i.e. Signal Envelope Estimation 420) (Para. 45, Fig. 4));”
In view of the teachings of Jiang, it would have been obvious to a person having ordinary skill in the art to apply envelopes as part of the signal processing in Niechayev because one of ordinary understands that envelopes provide a magnitude trace that is useful to determine a noise floor thus allowing for an appropriate thresholding that improves signal-to-noise as well as allowing for statistical characteristics to be determined to better estimate the noise signal and thus improving the accuracy of noise/clutter suppression as taught by Niechayev.  
As to claim 15, Niechayev teaches the radar of Claim 14, wherein the controller is further configured to: 
generate P sets of (Figs. 4 and 8-9 as discussed supra); 
compute P sets of difference data between the P sets of (Fig. 8 item 100 and Figs. 9-13); and 
determine the spatial information of the object according to the P sets of difference data corresponding to the P frequency bins (range-Doppler matrixes as shown in Figs. 4 and 8-9).
Niechayev is silent regarding the use of envelopes.  
In the same field of endeavor, Jiang teaches “The noise power is used to set a threshold for estimating signal envelopes (i.e. Signal Envelope Estimation 420) (Para. 45, Fig. 4));”
In view of the teachings of Jiang, it would have been obvious to a person having ordinary skill in the art to apply envelopes as part of the signal processing in Niechayev because one of ordinary understands that envelopes provide a magnitude trace that is useful to determine a noise floor thus allowing for an appropriate thresholding that improves signal-to-noise as well as allowing for statistical characteristics to be determined to better estimate the noise signal and thus improving the accuracy of noise/clutter suppression as taught by Niechayev.  
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 8-13 are rejected under 101 but would otherwise be allowable.  
The subject matter of claim 13 is directed to determining a variance off of a difference between upper and lower envelopes.  Jiang teaches determining a variance of noise power.  Yan at Para. 51 teaches the determination of upper envelope 41 and a lower envelope 42.  Neither reference teaches subtracting an upper and lower envelope to teach a variance.  
The prior art does not teach the claimed feature of claims 9, 11, 19 and 20.  Niechayev (US 6,809,681) teaches “the estimated clutter noise power in each cell is subtracted to produce a clutter-canceled power level in each. The clutter source signal and modulation spectral density 
The prior art does not teach the claimed features of claim 6, 8, 10 and 12.  Lipp (US 6,772,100) teaches “Testing is typically via comparison of one or more of the noise variance estimates against dynamically computed thresholds.”  However, Lipp does not teach the claimed subject matter of said claims which require at least the feature “the pth previous background component exceeds a first threshold value and the pth variance is less than a second threshold, using the reset mode to compute the adjustment value.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648